

117 HR 1158 : Refugee Sanitation Facility Safety Act of 2021
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1158IN THE SENATE OF THE UNITED STATESJuly 21, 2021 Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo provide women and girls safe access to sanitation facilities in refugee camps.1.Short titleThis Act may be cited as the Refugee Sanitation Facility Safety Act of 2021.2.Secure access to sanitation facilities for women and girlsSubsection (a) of section 501 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 2601 note) is amended—(1)by redesignating paragraphs (6) through (11) as paragraphs (7) through (12), respectively; and(2)by inserting after paragraph (5) the following new paragraph:(6)the provision of safe and secure access to sanitation facilities, with a special emphasis on women, girls, and vulnerable populations..Passed the House of Representatives July 20, 2021.Cheryl L. Johnson,Clerk